DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered. 
	Claims 9-13 are pending and being examined.

Response to Amendment
The previous rejections of Claim(s) 9-13 under 35 U.S.C. 103 as obvious over US 2011/0230602 A1 to Nagai et al. (hereinafter Nagai), in further view of Wacharawichanant et al., “Effect of particle sizes of zinc oxide on mechanical, thermal and morphological properties of polyoxymethylene/zinc oxide nanocomposites,” Polymer Testing, vol. 27, pp. 971-976 (2008), as cited by the Applicant in IDS dated 09/17/2019 (hereinafter Wach), as evidenced by Sigma-Aldrich, “Zinc oxide, nanopower, < 100 nm particle size,” at https://www.sigmaaldrich.com/catalog/product/aldrich/544906?lang=en&region=US#, (2020), 

Allowable Subject Matter
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2011/0230602 A1 to Nagai et al. (hereinafter Nagai). Nagai teaches a polyacetal resin composition containing 100 parts of a polyacetal resin, 0.01-5 parts of a colorant selected from an inorganic pigment, 0.01-3 parts of a polyamide, 0.01-1 part of a dihydrazide compound and 0.01-5 part of a hindered amine (See abstract and para 71, 74, 77, and 127). Nagai also teaches the polyacetal resin composes of mainly oxymethylene unit with the other oxyalkylene unit being used in an amount of 0.1-20 wt% of the polyacetal resin (para 71-72). Nagai also teaches the composition is molded into materials such as tubes vessels, and automobile parts (para 147) and can be used in the field of molded articles for automobile interior parts, building materials or mechanical parts with excellent chemical/fatigue resistance, thermal stability, mold pollution suppression, and mechanical strength, (para 2 and 68). Nagai further teaches that the composition can further include other known additives or fillers in amounts of 0-50 parts relative to 100 parts of the polyacetal resin, (para 136-138). 
Nagai does not teach the claimed total surface area and/or specific surface area of the zinc oxide. 
Nagai also does not teach the carbodiimide compound or the oxazoline compound.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HA S NGUYEN/Examiner, Art Unit 1766        

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766